Pratt, J.
(dissenting):
On the reference under the statute the order of distribution of the assets of the estate was not in question. That was not a question which the administrator could legally submit in that proceeding, and what was done in that respect was not binding on the other creditors. They now have, for the first time, the opportunity to be heard. The jurisdiction of a court to render a judgment can always be inquired into.
The decree of the surrogate should be affirmed.
*414Decree of surrogate reversed and proceedings remitted, to tbe end that this appellant’s claim be allowed as an individual debt. Costs of the appellant out of the estate allowed on appeal.